EXHIBIT 10.1

AMENDED AND RESTATED

SERVICE CONTRACT

FOR MANAGING DIRECTOR

between

Xerium Germany Holding GmbH

Föhrstraße 39

72760 Reutlingen

represented by its sole shareholder Xerium Technologies Ltd.,

in turn represented by its director Thomas Gutierrez

- “the Company” -

and

Mr. Joan Badrinas Ardevol

- “Mr. Badrinas” or “the Managing Director” -

This Amended and Restated Service Contract for Managing Director is made by the
parties with effect as of 4 September 2007.

Reference is made to the Service Contract for Managing Director made as of
26 July 2006 in its amended and restated version as of 30 September 2006 between
the Company and Mr. Badrinas (the “Original Agreement”).

Now therefore, in consideration of the promises and mutual covenants herein
contained, and intending to be legally bound hereby, Parties hereby agree that
the Original Agreement is amended and restated in its entirety as set forth
below.

Xerium Technologies Ltd., as the sole shareholder of the Company, had agreed to
employ Mr. Badrinas as managing director of the Company with effect as of
26 July 2006 and intends to continue to employ Mr. Badrinas in such capacity. On
this basis the Parties agree upon the following Service Contract (“Service
Contract”):

 

1. Position and Scope of Duties

 

1.1 Subject to the following provisions, Mr. Badrinas shall be appointed as
managing director (Geschäftsführer) of the Company. In such capacity he will
manage in particular all business activities of the Company and its
subsidiaries. Within the Xerium Group he shall be President, Clothing Europe,
with his regular place of work being Reutlingen.



--------------------------------------------------------------------------------

1.2 The shareholder reserves the right to appoint additional managing directors
(Geschäftsführer) and/or assign different or additional responsibilities to
Mr. Badrinas, which are reasonable and compatible with his experience and
knowledge and which are comparable with the tasks previously assigned, and
determine an allocation of responsibilities as well as the power to represent
the Company singly or jointly.

 

1.3 The Managing Director shall perform his duties by observing the diligence of
a prudent businessman in accordance with the law, the provisions of this Service
Contract, the Company’s Articles of Association, the general directives and
specific instructions given by the shareholder or the CEO of Xerium
Technologies, Inc., as well as the Standing Orders for Management as amended
from time to time. He shall furthermore comply with any applicable policies of
the Company and Xerium Technologies, Inc. from time to time in effect,
including, without limitation, the Xerium Technologies, Inc. Corporate Code of
Business Conduct and Ethics.

 

1.4 The Managing Director shall report to the CEO of Xerium Technologies, Inc.,
to any member of the management or to any other employee of Xerium Group which
the CEO of Xerium Technologies, Inc. may determine. The Managing Director may
consult the CEO of Xerium Technologies, Inc. on any issue that is beyond the
ordinary operation of the business. In case of doubt, he shall request
directions in writing. The position of the CEO of Xerium Technologies, Inc. is
currently held by Mr. Thomas Gutierrez.

 

1.5 The Managing Director shall work whatever hours are required. Furthermore,
the Managing Director is prepared to undertake business trips within and outside
of Germany as the business requires.

 

1.6

The Managing Director agrees to be appointed as managing director
(“Geschäftsführer”) of Huyck Austria GmbH and to act in such capacity as
required by Austrian law, resolutions of the shareholder of Huyck Austria GmbH
and its Articles of Association. The work performed in such capacity is covered
by the base salary payable according to Section 4 of this Contract and will not
entitle the Managing Director to additional consideration. Necessary business
expenses incurred by acting as managing director of Huyck Austria GmbH shall be
reimbursed in accordance with the reimbursement policies of

 

2



--------------------------------------------------------------------------------

 

Huyck Austria GmbH as amended from time to time. The activities of the Managing
Director for Huyck Austria GmbH shall not be construed as a separate employment
or service relationship with Huyck Austria GmbH but will be limited to a mandate
according to Article 1002 Austrian Civil Code (“Allgemeines Bürgerliches
Gesetzbuch – ABGB”).

 

2. Other Activities

 

2.1 The Managing Director shall devote his full working time and ability to the
Company’s business. For the duration of this Service Contract, any other
activity, apart from services rendered for affiliated companies, be it with or
without remuneration, is subject to the explicit prior written consent of the
shareholder or the CEO of Xerium Technologies, Inc.

 

2.2 Academic and journalistic activity is permitted, provided that the Company
is informed previously and that such activity does not adversely affect the
function and working capacity of the Managing Director, a disclosure of
confidential information is not to be expected, and this does not in any other
way interfere with the interests of the Company.

 

3. Power of Representation/Management Authority

 

3.1 The Managing Director shall have single signing authority as provided for by
shareholder resolution. The Managing Director is not exempt from the
restrictions of Section 181 German Civil Code (Bürgerliches Gesetzbuch).

 

3.2 For all business transactions beyond the ordinary operations of the Company,
the Managing Director shall obtain the prior written approval of the
shareholder. The Managing Director shall adhere to any specific distribution
and/or limitation of authorities applicable for the management of the Company.

 

4. Base Salary

 

4.1 The Managing Director shall be entitled to an annual gross base salary in
the amount of EUR 275,000, the net amount of which shall be paid in 12 equal
monthly instalments, payable in arrears.

In addition, the Company shall pay half of the mandatory social security
contributions (Sozialversicherungsbeiträge) including contributions to state
unemployment insurance, health insurance, nursing care insurance and state
pension insurance. In case the Managing Director opts for a private health
insurance instead of the statutory health insurance, the Company will bear half
of the contributions to the Managing Director’s private health insurance up to a
maximum of the amount which it would have to pay for the statutory health
insurance (BDO-Satz).

 

3



--------------------------------------------------------------------------------

Upon payment of the above-mentioned salary, all activities the Managing Director
has to perform under this Service Contract shall be compensated. This also
applies to activities for the benefit of other companies of the group.

 

4.2 The Managing Director is not entitled to pledge or assign his remuneration
without having obtained the prior written consent of the shareholder.

 

5. Bonus Plan, Right to Amend

 

5.1 The Managing Director shall be entitled to participate in cash bonus plans
(the “Annual Bonus Plans”) from time to time in effect for senior executives of
Xerium Technologies, Inc. generally (it being understood that effective as of
the date hereof, there is single such plan called the “Xerium Technologies, Inc.
2006 Cash Incentive Bonus Plan”). The terms of each Annual Bonus Plan and
Managing Director’s participation therein shall be determined by the Board of
Directors of Xerium Technologies, Inc. or the compensation committee of such
board. The Managing Director’s initial target participation level under such
plans shall be at 75 % of his base salary. Any awards under the Annual Bonus
Plan shall be payable only to the extent earned pursuant to the terms of the
applicable Annual Bonus Plan and shall be subject to adjustment in accordance
with the terms of the applicable Annual Bonus Plan. Any award with respect to
2006 shall be prorated in order to reflect that the Managing Director’s service
to the Company commenced after the beginning of 2006. The Managing Director
confirms that he has received a copy of the Xerium Technologies, Inc. 2006 Cash
Incentive Bonus Plan and the award to be made to him thereunder with respect to
2006.

 

5.2 Any awards under the Annual Bonus Plan are of a voluntary nature. The
payment of an award under the Annual Bonus Plan with respect to one year shall
not be deemed to create an obligation to pay an award with respect to any future
year. The Managing Director shall not acquire a legal claim to any award under
the Annual Bonus Plan even if awards are granted over a longer period of time
and/or if they are repeatedly granted without the Company specifically reserving
the right to claim the voluntariness on each occasion of the awards being
granted. Therefore, the Board of Directors of Xerium Technologies, Inc. or
compensation committee thereof, may, for any given future year, alter, modify,
add to or delete any Annual Bonus Plan at any time as it, in its sole judgment,
determines to be appropriate.

 

4



--------------------------------------------------------------------------------

6. Continued Remuneration in Case of Sickness

 

6.1 In the first six months of an inability to work due to sickness the Managing
Director is entitled to continue to receive his full net base salary according
to Section 4, subject to Section 6.2 below in the case that the Managing
Director is entitled to receive amounts from third parties in connection with
such illness (through insurance coverage or otherwise).

 

6.2 If the Managing Director has compensation claims against third parties due
to the loss of his earnings, caused by the inability to work, he shall assign
such claims to the Company in the amount of the continued payment of
remuneration.

 

6.3 In all other respects the provisions of the Continued Salary Payment Act
(Entgeltfortzahlungsgesetz) shall apply.

 

7. Additional Benefits, Reservation of Right to Invoke Voluntary Nature of
Benefits

 

7.1 The Company will recommend to the Compensation Committee of the Board of
Directors of Xerium Technologies, Inc., to award Restricted Stock Units in mid
2007. Size and conditions of such an award will be at the discretion and fully
determined by the Compensation Committee of the Board of Directors of Xerium,
Inc., and the Company will not be liable in connection with any such award.

 

7.2 Commencing 1 October, 2006 the Company will provide the Managing Director a
monthly gross living allowance in the amount of Euro 1150 (subject to increase
by the Company with the approval of the Compensation Committee of the Board of
Directors of Xerium Technologies, Inc.) in connection with the Managing Director
leasing an apartment in Reutlingen or its vicinity. Upon prior presentation of
appropriate cost estimate documentation, the Company will bear reasonable real
estate agent fees and furniture moving fees in connection with the initial
renting of an apartment in October, 2006., provided that the CEO of Xerium
Technologies, Inc. has approved such costs in advance.

 

7.3 Should the Company grant to the Managing Director any further benefits
beyond those described in this Service Contract, these benefits shall be granted
on a voluntary basis. The Managing Director shall not acquire a legal claim to
these benefits even if they are granted over a longer period of time and/or if
they are repeatedly granted without the Company specifically reserving the right
to claim the voluntariness on each occasion of the benefits being granted.

 

5



--------------------------------------------------------------------------------

8. Travel Expenses

Travel expenses and other necessary expenses reasonably incurred by the Managing
Director in the furtherance of the Company’s business shall be reimbursed to
him, against presentation of supporting documents and within the scope of the
applicable German tax regulations.

 

9. Company Car

 

9.1 The Company shall provide the Managing Director in accordance with the
Xerium Fleet Automobile Program in force from time to time with a company car
for business and private use. The Company reserves the right to substitute the
car by another company car equal in value at any time.

 

9.2 The financial value of the private use of the company car is considered
additional compensation to the Managing Director, which will be subject to wage
withholding tax to be borne by the Managing Director.

 

9.3 The costs of maintenance, insurance, and use of the company car including,
but not limited to car insurances taxes, comprehensive liability insurance
(Vollkaskoversicherung), petrol, etc. shall be borne by the Company, unless
otherwise provided in the Xerium Fleet Automobile Program.

 

10. Vacation

 

10.1 The Managing Director shall be entitled to an annual vacation of 25 working
days. Vacation entitlement accrues pro rata month by month through the calendar
year.

 

10.2 The time of vacation shall be determined in agreement with the CEO of
Xerium Technologies, Inc. and the other managing directors, if any, thereby
taking into consideration the business requirements of the Company and the
personal wishes of the Managing Director.

 

10.3 Vacation not taken during the calendar year may only be carried forward to
the next calendar year with the approval of the Company or if they could not be
taken in the preceding year due to the business of the Company requiring the
presence of the Managing Director. Vacation that cannot be carried forward
according to this rule lapses effective December 31. Vacation carried forward
must be taken by March 31 of the following calendar year or will lapse.

 

6



--------------------------------------------------------------------------------

11. Secrecy, Return of Items

 

11.1 The Managing Director shall not disclose to any third party, or use for
personal gain, any confidential technical or other business information which
has been entrusted to him, or which has otherwise become known to the Managing
Director and which relates to the Company or to any of its affiliated companies.
In particular, no information may be disclosed concerning the organisation of
the business, the relations with clients and customers and the Company’s
technical know-how. This obligation shall not expire upon termination of this
Service Contract, but shall continue to remain in force thereafter.

 

11.2 Business records of any kind, including private notes concerning Company
affairs and activities, shall be carefully kept and shall be used for business
purposes only. No copies or extracts or duplicates of drawings, calculations,
statistics and the like nor of any other business records or documents may be
made for purposes other than for the Company’s business.

 

11.3 Upon request of the Company, and in case of termination of this Contract
without solicitation, the Managing Director shall return all items pertaining to
the Company or any of its affiliates at the location of its business offices to
the attention of another managing director, if any, or of any other employee of
the Xerium Group whom the CEO of Xerium Technologies, Inc. or an individual
designated by the CEO of Xerium Technologies, Inc. may determine.

 

12. Granting of Proprietary Rights

 

12.1 The Managing Director hereby irrevocably assigns to the Company all
exclusive rights to all copyrightable work products originating from or in
connection with his performance of duties and tasks within and during his
service relationship with the Company. The Company may assign such rights and
may publish the work products. The assignment of rights and exploitation of work
products by the Company shall be deemed compensated by the remuneration paid to
the Managing Director. The Managing Director hereby waives his right to be named
as an author of the work products and his right to publish the work products.
The Managing Director may only make use of any other moral rights, including the
right of revocation and the right to prohibit alterations or distortions, as
directed in writing by the Company.

 

12.2 In case the Managing Director creates other copyrightable work products he
shall notify the Company if exploitation of such work products seems possible.
The Company may acquire the right to exploit such work products against payment
of a reasonable compensation. If the Company is not interested in acquiring
exploitation rights the Managing Director can freely dispose of the respective
work products within the limitations of the statutory obligation not to compete.

 

7



--------------------------------------------------------------------------------

12.3 In all other respects, the statutory regulations regarding inventions,
copyrights and ancillary rights shall apply.

 

13. Term of Employment, Right of Termination, Release; Change of Control

 

13.1 This Service Contract is concluded for an indefinite period of time. It
shall, however, automatically end no later than the expiry of the month during
which the Managing Director attains the age of 65 years, or the month during
which the Managing Director is entitled to receive full state old age pension
without any deductions or pension for full reduction in earning capacity
(ungeminderte Erwerbsunfähigkeitsrente), whichever occurs first.

 

13.2 During its term this Contract may be terminated by either Party with a
notice period of 12 (twelve) months effective to the end of any given calendar
month.

 

13.3 In case the Managing Director has been removed, or this Contract has been
terminated by either Party, the Company is entitled to – revocably or
irrevocably – unilaterally release the Managing Director from his duty to work
for the remaining term of this Service Contract, whilst continuing to pay his
remuneration pursuant to Section 4.1 of this Service Contract and, only if this
Contract has been terminated by the Company, a pro-rated bonus pursuant to
Section 5 of this Service Contract that would be payable to the Managing
Director during the notice period insofar as such bonus is actually earned based
on the performance of Xerium Technologies, Inc. Other payments shall not be made
during the period of release.

Any open vacation claims shall be deemed compensated by a period of irrevocable
release. The open vacation shall be taken from the first day after the release
on without interruption. After the vacation, the provisions of section 615,
second sentence, German Civil Code (“Bürgerliches Gesetzbuch – BGB”) shall
apply.

The obligation to comply with the statutory duty not to compete effective during
the term of this Service Contract remains unaffected during the period of
release.

 

13.4 Each party’s right to terminate this Service Contract in exceptional cases,
in particular to give termination without notice pursuant to Section 626 of the
German Civil Code, remains unaffected.

 

13.5 Notice of termination must be given in writing.

 

8



--------------------------------------------------------------------------------

13.6 In the event that the Company terminates this Service Contract the Managing
Director shall receive a Severance Pay (as defined below), if all of the
following three conditions are met: (i) the Company terminates regularly in
accordance with Section 13.2 of this Service Contract; (ii) the termination is
made for reasons other than inability of the Managing Director to provide his
services under this Service Contract or violation of his contractual or legal
duties; and (iii) the notice of termination is issued within one year of a
Xerium Change of Control.

“Xerium Change of Control” shall mean any of the following which takes place
after the date hereof: (i) any Person or “group,” within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the “Act”),
other than Xerium Technologies, Inc. or any of its subsidiaries or any trustee
or other fiduciary holding securities under an employee benefit plan of Xerium
Technologies, Inc. or one of its subsidiaries or any Apax Party becomes a
beneficial owner, directly or indirectly, in one or a series of transactions, of
securities representing fifty percent (50%) or more of the total number of votes
that may be cast for the election of directors of Xerium Technologies, Inc.;
(ii) any merger or consolidation involving Xerium Technologies, Inc. or any sale
or other disposition of all or substantially all of the assets of Xerium
Technologies, Inc., or any combination of the foregoing, occurs and the
beneficial owners of Xerium Technologies, Inc.’s voting securities outstanding
immediately prior to such consolidation, merger, sale or other disposition do
not, immediately following the consummation of such consolidation, merger, sale
or other disposition, hold beneficial ownership, directly or indirectly, of
securities representing fifty percent (50%) or more of the total number of votes
that may be cast for election of directors of the surviving or resulting
corporation in the case of any merger or consolidation or of the acquiring
Person or Persons in the case of any sale or other disposition; or (iii) within
twelve (12) months after a tender offer or exchange offer for voting securities
of Xerium Technologies, Inc. (other than by Xerium Technologies, Inc. or any of
its Subsidiaries), individuals who are Continuing Directors shall cease to
constitute a majority of the Board of Directors of Xerium Technologies, Inc..
For the purpose of this definition, (i) the term “beneficial owner” (and
correlative terms, including “beneficial ownership”) shall have the meaning set
forth in Rule 13d-3 under the Act, (ii) “Apax Party” means Apax WW Nominees
Ltd., Apax-Xerium APIA LP, Apax Europe IV GP and their respective affiliates and
(iii) “Continuing Director” means each individual who was a director of Xerium
Technologies, Inc. immediately prior to the event in question and each
individual whose election as a director by the Board of Directors of Xerium
Technologies, Inc. or whose nomination for election by the stockholders of
Xerium Technologies, Inc. was approved by a vote of two-thirds of the directors
then still in office who were directors immediately prior to such event or whose
election or nomination was previously so approved.

 

9



--------------------------------------------------------------------------------

The “Severance Pay” shall amount to six months base salary. The resulting net
amount after legally required deductions and withholdings shall be paid with the
last salary payment made to the Managing Director at the end of the notice
period. For the avoidance of doubt it is agreed that a termination for
exceptional cause in accordance with Section 13.4 of this Service Contract shall
in no case entitle the Managing Director to a Severance Pay.

 

14. Obligation not to entice away Employees after Termination of the Employment
Relationship

 

14.1 The Managing Director agrees that for a period of two years after the
termination of this Service Contract that he shall neither directly nor
indirectly entice away employees of the Company, its subsidiaries, parent and
other affiliated companies, or cause them in any other way to leave the Company,
its subsidiaries or parent company, if for that purpose he induces them to break
their contractual obligations or uses information which is subject to the duty
of secrecy according to Section 11 of this Service Contract.

 

14.2 Every time the Managing Director breaches the obligations described under
Section 14.1 of this Service Contract, he shall pay a contractual penalty in the
amount of one monthly base salary. In the case of a continuing violation of his
obligation, a contractual penalty shall accrue for each additional month, which
has begun.

 

14.3 The Company’s right to further damages shall not be affected.

 

15. Final Provisions

 

15.1 This Service Contract represents the entire agreement and understanding of
the parties. All previous employment contracts or service contracts concluded
with the Company or its affiliates are cancelled explicitly and by consent of
both parties effective to the commencing date of this Service Contract.

 

15.2 Any amendments or additions to this Service Contract, including this clause
on written form, are only effective if made in written form.

 

15.3 If one of the provisions of this Service Contract is held to be invalid,
the remaining provisions shall remain valid. The invalid provision shall be
replaced by a valid one, which is as close as possible to the economic effect of
the invalid provision. The same shall apply in the event that the Service
Contract is found to be incomplete.

 

10



--------------------------------------------------------------------------------

15.4 In the event of disputes in connection with this Service Contract the place
of jurisdiction shall be the corporate seat of the Company.

 

15.5 This Service Contract shall be governed and construed in accordance with
the laws of the Federal Republic of Germany.

 

The Company

represented by:

Xerium Technologies Ltd.,

represented by:

Thomas Gutierrez, Director

    Managing Director

Place, Date: Youngsville, North Carolina

                     4 September 2007

   

Place, Date: Reutlingen, Germany

                     4 September 2007

Signature:   /s/ Thomas Gutierrez     Signature:   /s/ Joan Badrinas Ardevol    
   

 

11